DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanner 9,411,365 in view of Tarazi 2018/0058793.
Regarding claim 1, Tanner discloses a hinge assembly (Fig 3) comprising: a first hinge element (312) having a first shaft (372); a second hinge element (360) having a second shaft (370); and a clip (354) coupling the first shaft to the second shaft (see Fig 3), the clip comprising: a first portion (356); and a second portion (352, 310) formed of a metal (at least part of 352 is comprised within base 106 which is formed of metal, col 7 line 45). 

Tarazi however teaches a hinge type device comprising a first portion formed of composite material (100, par 099). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first portion to be formed of composite material, as taught by Tazari, depending on the desired mix of strength to weight, to size, to wear resistance, to weather resistance, to desired rigidity under certain loads can be obtained by using the proper materials of the hinge, thereby improving reliability. 
Regarding claim 2, Tanner in view of Tarazi discloses the hinge assembly as claimed in claim 1, Tanner teaches wherein the first portion is bounded by the second portion (as depicted Fig 3). 
Regarding claim 3, Tanner in view of Tarazi discloses the hinge assembly as claimed in claim 2, Tanner teaches wherein the clip comprises an air passage (at 474—cross sectional view of Fig 3), the air passage being bounded by the first portion and the second portion (Fig 4). 
Regarding claim 4, Tanner in view of Tarazi discloses the hinge assembly as claimed in claim 1, Tanner teaches wherein the second, portion comprises a first opening (472) and a second opening (474), and wherein the first shaft passes 
Regarding claim 5, Tanner in view of Tarazi discloses the hinge assembly as claimed in claim 1, Tarazi teaches wherein the composite material is carbon fiber reinforced aluminum (par 0099). 
Regarding claim 8, Tanner discloses a device comprising: a base unit: a cover unit a hinge assembly coupling the cover unit to the base unit (as depicted Figs 1-6f), the hinge assembly comprising: a first hinge element (312) having a first shaft (372), the first hinge element being coupled to the cover unit (404 being coupled to 490, Fig 4—cross sectional view of Fig 3); a second hinge element (360) having a second shaft (370); the second hinge element being coupled to the base unit (406 being coupled to 452); a clip (354) coupling the first shaft to the second shaft (Fig 3), the clip comprising: a first portion (356); and a second portion (352, 310) formed of a metal (at least part of 352 is comprised within base 106 which is formed of metal, col 7 line 45), wherein the first portion is at least partially bounded by the second portion (as depicted Fig 3). 
Tanner discloses the claimed invention except first portion being made from a composite material. 
(100, par 099). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first portion to be formed of carbon fiber reinforced aluminum, as taught by Tazari, depending on the desired mix of strength to weight, to size, to wear resistance, to weather resistance, to desired rigidity under certain loads can be obtained by using the proper materials of the hinge, thereby improving reliability. 
Regarding claim 9, Tanner discloses the device as claimed in claim 8, wherein the clip comprises an air passage (at 474—cross sectional view of Fig 3), the air passage being bounded by the first portion and the second portion (Fig 4). 
Regarding claim 10, Tanner discloses the device as claimed in claim 8, wherein the second portion comprises a first opening (472) and a second opening (474), wherein the first shaft passes through the first opening and the second shaft passes through the second opening (Fig 4). 
Regarding claims 6-7 and 11-12, Tanner in view of Tarazi discloses the rack of claims 1 and 8 respectively, except wherein the clip has a thermal conductivity ranging between 800 watts per meter-kelvin (W/mK) and 820 W/mk; wherein the clip has a tensile strength ranging between 5,000 millipascal (mpa) and 7,000 
Official Notice is taken that it is well known in the art to formulate any thermal conductivity, tensile strength and/or density range as desired to achieve a preferred result for purposes of optimizing desired operating state, thereby improving versatility and functionality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include a thermal conductivity ranging between 800 watts per meter-kelvin (W/mK) and 820 W/mk, and a tensile strength ranging between 5,000 millipascal (mpa) and 7,000 mpa, a density ranging between 2.5 gram per cubic centimeter (g/cm.sup.3) and 2.6 g/cm.sup.3, since it was known in the art that different thermal conductivity, tensile strength and density ranges can be readily adjusted in such devices based on the end users application or preference, offering user adjustability and control during operation, enhancing versatility and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Regarding claim 13, Tanner discloses a device comprising: a base unit having an input component; a cover unit having an output component; and a (as depicted Figs 1-6f), the hinge assembly comprising: a first hinge element (312) having a first shaft (372), the first hinge element being coupled to the cover unit (404 being coupled to 490, Fig 4—cross sectional view of Fig 3); a second hinge element (360) having a second shaft (370), the second hinge element being coupled to the base unit (406 being coupled to 452); and a clip (354) coupling the first shaft to the second shaft (Fig 3), the clip comprising: a first portion (356) formed of carbon fiber reinforced aluminum; and a second portion (352, 310) formed of a metal (at least part of 352 is formed within base 106 which is comprised of metal, col 7 line 45), wherein the first portion is bounded by the second portion (as depicted Fig 3), and wherein the clip comprises an air passage (474), the air passage being bounded by the first portion and the second portion (Fig 4). 
Regarding claim 14, Tanner discloses the device as claimed in claim 13, wherein the second portion comprises a first opening (472) and a second opening (474), and wherein the first shaft passes through the first opening and the second shaft passes through the second opening (Fig 4). 
Regarding claim 15, Tanner discloses the device as claimed in claim 13, wherein the output component is a display unit and the input component is a keyboard (see background info).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                    August 12, 2021